Citation Nr: 0829905	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  03-21 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 60 percent 
for intervertebral disc syndrome.


WITNESSES AT HEARING ON APPEAL

Appellant and two friends


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from May 1996 to January 2000.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's claim for a 
disability evaluation greater than 10 percent for 
degenerative changes of the lumbar spine with herniated 
nucleus pulposus (characterized as lumbar strain.)  In May 
2003, the RO increased the veteran's disability rating to 20 
percent.  The veteran appealed the rating, and in October 
2005, the Board remanded the claim for further development.  

In May 2006, the RO increased the rating for the veteran's 
back disability to 40 percent.  In April 2007, the Board 
increased the veteran's rating by allowing a 10 percent 
disability rating for incomplete paralysis of the sciatic 
nerve as secondary to service-connected degenerative changes 
of the lumbar spine, bringing the veteran's combined total 
rating to 50 percent.  It also remanded the case to the RO to 
determine whether referral for consideration of an 
extraschedular evaluation was warranted.  

In June 2007, the RO determined that referral for 
consideration of an extraschedular evaluation was not 
warranted.  In October 2007, the Board disagreed with this 
determination and remanded the case for referral to the 
Director, Compensation and Pension Service, for consideration 
of an extraschedular evaluation.  In April 2008, the veteran 
was awarded an additional 20 percent evaluation for her back 
disability on an extraschedular basis, effective from 
Decision 9, 2002, the date of claim.  The case has now 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  Throughout the rating period, the veteran's back disorder 
has not been manifested by unfavorable ankylosis of the 
entire spine or unfavorable ankylosis of the entire 
thoracolumbar spine. 

2.  Throughout the rating period, the neurologic 
manifestations associated with the veteran's service-
connected back disability have included no more than mild 
incomplete paralysis of the sciatic nerve.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
the veteran's back disability have not been met at any time 
during the rating period.  38 U.S.C.A. §§1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350, 4.1-4.14, 
4.25, 4.40-4.46, 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243, 8520 (2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5292-
5293, 8520 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In December 2002 and October 2005 letters, the RO stated that 
to establish entitlement to an increased evaluation for her 
service-connected back disability, the evidence must show 
that her condition "ha[d] worsened enough to warrant the 
payment of a greater evaluation."  The letter also explained 
that the VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records 
or evidence necessary to support his claim, and (3) providing 
a medical examination if necessary.  The rating decisions 
explained the criteria for the next higher disability rating 
available for under the applicable diagnostic code.  The June 
2006 supplemental statement of the case (SSOC) provided the 
appellant with both the old and revised regulations relating 
to disability ratings for her service-connected back 
disability.  The June 2007 SSOC provided the requirements for 
an extraschedular rating under 38 C.F.R. § 3.321(b) and 
stated that, pursuant to 38 C.F.R. § 4.10, disability 
evaluations center on the ability of the body or system in 
question to function in daily life, with specific reference 
to employment.  Thus, based on the record as a whole, the 
Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what 
was necessary to substantiate her increased rating claim, and 
as such, that she had a meaningful opportunity to participate 
in the adjudication of her claim such that the essential 
fairness of the adjudication was not affected.  See Sanders, 
487 F.3d at 489.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Rating for a Back Disorder

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7. 

In deciding the claim, the Board has considered whether the 
veteran is entitled to an increased evaluation for separate 
periods based on the facts found during the appeal period.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The veteran's 
current rating of 60 percent is effective from December 9, 
2002, the date of her claim for increase, throughout the 
review period.

During the pendency of this appeal, the applicable rating 
criteria for diseases and injuries of the spine under 38 
C.F.R. § 4.71a were amended, effective September 26, 2003.  
68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. 
Part. 4, 4.71a (2003).  The veteran was provided with notice 
of the applicable revisions in a June 2006 SSOC.  Thus, the 
Board may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria.  Should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003 (Nov. 
19, 2003).  

As the issue of whether referral for an extraschedular rating 
is warranted has already been adjudicated, it will be not be 
discussed further herein.  38 C.F.R. 3.321(b). 

Factual Background

The Board has reviewed all the evidence in the veteran's 
claims folder.  

The veteran underwent a VA examination of her spine in 
February 2003, in which she reported pain in her back that 
sometimes traveled to her legs, buttocks, and feet.  She 
reported numbness in her feet and toes.  The examiner stated 
there was no evidence of radiation pain on movement and no 
muscle spasms.  The veteran had forward flexion to 95 degrees 
and extension to 30 degrees.  The neurological examination of 
her lower extremities was within normal limits.  She was 
diagnosed with a herniated disc at L5-S1.  

The evidence includes VA outpatient treatment records dated 
between March 2001 and November 2005.  The veteran 
consistently complained of low back pain and was treated with 
oral medications and epidural injections.  In September 2002, 
she complained that her right ankle sometimes gave out or 
dropped.  In February 2003, she reported intermittent 
numbness and tingling in her legs and feet.  In June 2003, 
she complained of numbness in the soles of both feet that 
worsened with driving or walking.  She reported occasional 
tripping with toe drag.  The veteran underwent MRIs in 
November 2002 and August 2004, which showed that there was 
disc bulge at L4-5 that encroaches on the left L5 nerve root.  

The claims file contains private treatment records dated 
between July 2002 and October 2005, which indicate that the 
veteran consistently complained of chronic low back pain.  An 
MRI in August 2003 showed mild degenerative changes at L4-5 
and L5-1 with no central spinal stenosis and normal neural 
foramina.  In August 2004, the veteran reported pain 
radiating down her left leg and into her foot.  In October 
and November 2004, she complained of numbness in her left 
toes.  

The veteran underwent a VA examination of her spine in 
November 2005.  The examiner noted that the veteran was at 
first unable to do any repetitive motions.  She had forward 
flexion to 15 degrees but could not extend.  On repetition, 
her flexion diminished to 5 degrees.  The strength of her 
bilateral extremities was 5/5, and the examiner stated that 
he did not see any tension signs of her nerve roots.  X-rays 
revealed mild degenerative changes, with no spondylolysis or 
spondylolisthesis. 

A February 2006 letter from the veteran's private physician 
notes that she has been treated there for back pain since 
July 2002.  The physician states that the veteran experiences 
marked limitation in forward bending with flare ups 4 to 5 
days per week during which she is unable to sleep in a bed 
and must instead sleep in a recliner.  

The veteran underwent a VA MRI in March 2006.  She was shown 
to have mild stenosis at L5/S1 due to disc bulge "which may 
contact but not displace the exiting right L5 nerve root."  
At L3/4, there was mild bilateral foraminal stenosis due to 
bulging disc with possible impingement of the exiting right 
L5 nerve root.  

Analysis

The veteran's back disability is currently rated under 
Diagnostic Code 5243, intervertebral disc syndrome (IDS).  
Under that code, IDS is rated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating IDS Based on Incapacitating Episodes 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  

The maximum rating under Diagnostic Code 5243 is 60 percent, 
which is warranted where there are incapacitating episodes of 
a total duration of 6 weeks during the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms due to IDS that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note 1 (2007).  Before the amendments 
of September 26, 2003, the rating criteria for evaluating IDS 
were essentially the same, except that the Diagnostic Code 
was designated 5293.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  

As the veteran is currently assigned a 60 percent rating, 
neither Diagnostic Code 5243 nor the prior provision, 
Diagnostic Code 5293 provides the basis for an increased 
rating.  

The veteran is also assigned a separate 10 percent rating for 
incomplete paralysis of the sciatic nerve.  Her neurologic 
impairment includes mild stenosis and possible nerve root 
impingement which are evaluated under Diagnostic Code 8520, 
paralysis of the sciatic nerve.  Under this Diagnostic Code, 
an 80 percent evaluation is warranted where there is complete 
paralysis, i.e., where the foot dangles and drops, there is 
no active movement possible of muscles below the knee, or 
flexion below the knee is weakened or lost.  Where there is 
incomplete paralysis, a 60 percent rating is warranted for 
severe symptoms with marked muscular atrophy; a 40 percent 
rating is for application where symptoms are moderately 
severe, 20 percent where moderate, and 10 percent where mild.  
38 C.F.R. § 4.71a, Diagnostic Code 8520.  The Board observes 
that the words "mild," "moderate," and "severe" are not 
defined in the VA Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6.  

The evidence shows that the veteran has no more than mild 
incomplete paralysis of the sciatic nerve.  She has been 
diagnosed with mild stenosis and "possible" impingement of 
the sciatic nerve.  The Board acknowledges that the veteran 
reported on one occasion in 2002 that her right ankle 
sometimes gave out or dropped, and in 2003 she reported 
occasional tripping with toe drag.  However, these symptoms 
appear to have been transient, as the veteran did not report 
them during subsequent treatment.  There is no objective 
clinical evidence of foot drop or marked muscular atrophy.  
Rather, the medical evidence shows that the veteran has more 
consistently reported mild symptoms such as intermittent 
tingling and numbness in her legs, feet and toes.  Therefore, 
the highest disability rating to which she is entitled under 
Diagnostic Code 8520 is 10 percent.  

The veteran's orthopedic symptoms include limitation of 
motion in the lumbar spine, which is currently rated under 
Diagnostic Code 5237.  After September 26, 2003, back 
disabilities are rated under the General Rating Formula for 
Diseases and Injuries of the Spine, which provides that, with 
or without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine; a 50 
percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.

The evidence shows that, as of November 2005, the veteran has 
limitation of forward flexion of the lumbar spine to less 
than 30 degrees, but it does not show that she has ankylosis 
in any part of her spine.  In February 2003, she had forward 
flexion to 95 degrees.  There is no evidence of ankylosis.  
Therefore, the evidence does not show that the veteran met 
the criteria for a rating in excess of 60 percent under 
Diagnostic Code 5237 at any time during the review period.  

Prior to September 26, 2003, limitation of motion of the 
lumbar spine was rated under former DC 5292.  The maximum 
rating was 40 percent where limitation of motion was severe.  
38 C.F.R Part 4, § 4.71a, Diagnostic Code 5292 (2003).  

The veteran's most recent range of motion test shows that she 
has forward flexion to 15 degrees, which diminishes to 5 
degrees with repetition, and she is unable to extend.  
Applying the above criteria, the veteran's symptoms most 
nearly approximate a 40 percent rating for severe limitation 
motion.  In February 2003, when she had forward flexion to 95 
degrees.  As the veteran is currently assigned a 60 percent 
rating, Diagnostic Code 5292 does not provide the basis for 
an increased rating.  

The evidence does not show that the veteran is entitled to a 
disability rating in excess of 60 percent for the orthopedic 
symptoms of her back disability, under either the former or 
the revised schedular criteria.  

In conclusion, the preponderance of the evidence does not 
show that the veteran's lumbar spine disability and 
associated incomplete paralysis of the sciatic nerve 
approximate the criteria for a disability rating in excess of 
the currently assigned 60 percent.  


ORDER

Entitlement to a disability rating in excess of 60 percent 
for service-connected intervertebral disc syndrome is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


